Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, and Species of Fig. 9-10 in the reply filed on 10/03/2022 is acknowledged.
Claims 1-8 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/2022.

Claim Objections
Claim 9 is objected to because of the following informalities:  there seem to be missing words after connect. Change to “an impeller configured to connect to the motor along the axis”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chang et al. (US 2012/0301277), referred to hereafter as Chang.
With regard to claim 9, Chang discloses a motor assembly, comprising: a motor rotatable about an axis (claim 6); an impeller (22) configured to connect along the axis and having a plurality of wings (222); and an impeller cover (211) configured to cover a side surface of the impeller (Fig. 2A, 2B, 4B, 5B), and disposed so that the impeller cover is spaced apart from the impeller by a pre-set distance (Fig. 2B, 4B, 5B, 6B), wherein the impeller cover includes at least one protrusion (23, 23a, Fig. 4B, 5B, 6B) formed along an inner circumferential surface of the impeller cover (Fig. 4B, 5B, 6B), and configured to protrude toward the plurality of wings so that the pre-set distance between the impeller and impeller cover is maintained (the pre-set distance is the axial height of the protrusion. Based on [0026], [0042], [0043], in operation, the impeller collides with the protrusion and makes a contact, at which point the impeller is at a pre-set distance from the impeller cover, the distance being equal to the height of the protrusion. This distance is maintained by the protrusion. Note that at least in some scenarios, the collision can last for a long time, likely for the entire operation).

With regard to claim 10, Chang further discloses that the at least one protrusion is disposed to contact the plurality of wings while the motor is in rotation ([0026], [0042], [0043]).

With regard to claim 12, Chang further discloses that the at least one protrusion is circular (Fig. 3C, 4B, [0033]), and continuously formed along the inner circumferential surface of the impeller cover (Fig. 4A).
--------------------------------------------------------------------------------------------------------------------
Claims 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubori et al. (JP H05106598), referred to hereafter as Mitsubori.
With regard to claim 9, Mitsubori discloses a motor assembly, comprising: a motor rotatable about an axis (Fig. 1, [0008]); an impeller (2) configured to connect along the axis and having a plurality of wings (Fig. 1); and an impeller cover (3) configured to cover a side surface of the impeller (Fig. 1), and disposed so that the impeller cover is spaced apart from the impeller by a pre-set distance (H, [0009]), wherein the impeller cover includes at least one protrusion (8) formed along an inner circumferential surface (6) of the impeller cover (Fig. 1), and configured to protrude toward the plurality of wings so that the pre-set distance between the impeller and impeller cover is maintained (see [0009] disclosing that h=H).

With regard to claim 10, Mitsubori further discloses that the at least one protrusion is disposed to contact the plurality of wings while the motor is in rotation (see [0009] disclosing that h=H).

With regard to claim 12, Mitsubori further discloses that the at least one protrusion is circular (see “any shape” in [0012]) and continuously formed along the inner circumferential surface of the impeller cover (see [0006], [0010], and [0012] disclosing that the protrusion has to block the clearance, hence it has to be continuous, otherwise there will be leakage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2012/0301277), referred to hereafter as Chang.
With regard to claim 11:
Chang discloses the motor assembly of claim10, as set forth above. 
Chang does not appear to explicitly disclose that the at least one protrusion has a height between 0.1 mm and 0.3 mm. 
However, Chang teaches that because of the protrusion, the height of the shaft cab be reduced ([0042]). In other words, the height of the protrusion affects the height of the shaft and the smaller the height of the shaft, the thinner the motor assembly can be, which is an advantage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try the motor assembly of Chang with different protrusion heights through routine experimentation, with the goal of minimizing the shaft height, and choose a protrusion height that best suits their particular application and arrive at a protrusion that has a height between 0.1 mm and 0.3 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2012/0301277), referred to hereafter as Chang.
With regard to claim 13: 
Chang discloses the motor assembly of claim 9, as set forth above. 
Chang does not appear to explicitly disclose that the at least one protrusion is configured to be formed discontinuously along an inner circumferential surface of the impeller cover in a dotted-line from. 
However, a careful examination of the specification reveals that no criticality for the dotted-line from has been shown nor any reason as to why the protrusion of the applicant with the dotted-line from would operate any different than the protrusion of Chang, and Applicant has not disclosed that this dotted-line from provides an advantage, is used for a particular purpose, or solves a stated problem. Hence the dotted-line from is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the Chang, and Applicant’s invention, to perform equally well with either form, because both would perform the same function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the dotted-line from for the protrusion as claimed with Chang in order to achieve a desired dimension, flow rate, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2012/0301277), referred to hereafter as Chang, in view of Masutani et al. (US 2018/0080456), referred to hereafter as Masutani.
With regard to claim 14:
Chang discloses the motor assembly of claim 9, as set forth above.
Chang is silent about the material of the protrusion and does not appear to explicitly disclose that the at least one protrusion is comprised of a material having a lower hardness than the impeller.
However, Masutani, which is in the same field of endeavor of compressors, teaches a centrifugal compressor having an impeller (5 which includes 9) and an impeller cover (6) that includes a protrusion (11), and further teaches that protrusion is comprised of a material having a lower hardness than the impeller (see [0079] describing that protrusion 11 is abradable and has a lower hardness compared to the metallic impeller ([0081])). The lower hardness of the protrusion compared to the impeller helps in prolonging the impeller’s life because the impeller is a more important and critical element in the functionality of the compressor than the protrusion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the lower hardness material of the protrusion compared to the material of the impeller, to yield predictable results of compressing a fluid through the rotation of the impeller.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2012/0301277), referred to hereafter as Chang.
With regard to claim 18: 
Chang discloses the motor assembly of claim 9, as set forth above. 
Chang does not appear to explicitly disclose that the at least one protrusion includes two or more protrusions. 
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP §2144.04.VI.B.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the at least one protrusion to include two or more protrusions because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
--------------------------------------------------------------------------------------------------------------------
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubori et al. (JP H05106598), referred to hereafter as Mitsubori.
With regard to claim 11:
Mitsubori discloses the motor assembly of claim10, as set forth above. 
Mitsubori does not appear to explicitly disclose that the at least one protrusion has a height between 0.1 mm and 0.3 mm. 
However, Mitsubori teaches that because of the protrusion, the clearance between the impeller cover and the impeller can be blocked or reduced ([0006], [0010], and [0012]), which causes that the loss of compression by the impeller is suppressed, and the efficiency is improved ([0010]). In other words, the height of the protrusion affects the amount of the blockage of the clearance which affects the loss of compression by the impeller, and the efficiency is improved.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try the motor assembly of Mitsubori with different protrusion heights through routine experimentation, with the goal of suppressing as much loss of compression by the impeller as possible, and improving the efficiency as much as possible, and choose a protrusion height that best suits their particular application and arrive at a protrusion that has a height between 0.1 mm and 0.3 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubori et al. (JP H05106598), referred to hereafter as Mitsubori, in view of Masutani et al. (US 2018/0080456), referred to hereafter as Masutani.
With regard to claim 14:
Mitsubori discloses the motor assembly of claim 9, as set forth above.
Mitsubori is silent about the material of the protrusion and does not appear to explicitly disclose that the at least one protrusion is comprised of a material having a lower hardness than the impeller.
However, Masutani, which is in the same field of endeavor of compressors, teaches a centrifugal compressor having an impeller (5 which includes 9) and an impeller cover (6) that includes a protrusion (11), and further teaches that protrusion is comprised of a material having a lower hardness than the impeller (see [0079] describing that protrusion 11 is abradable and has a lower hardness compared to the metallic impeller ([0081])). The lower hardness of the protrusion compared to the impeller helps in prolonging the impeller’s life because the impeller is a more important and critical element in the functionality of the compressor than the protrusion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the lower hardness material of the protrusion compared to the material of the impeller, to yield predictable results of compressing a fluid through the rotation of the impeller.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubori et al. (JP H05106598), referred to hereafter as Mitsubori.
With regard to claim 18: 
Mitsubori discloses the motor assembly of claim 9, as set forth above. 
Mitsubori does not appear to explicitly disclose that the at least one protrusion includes two or more protrusions. 
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP §2144.04.VI.B.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the at least one protrusion to include two or more protrusions because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar motor assemblies such as US 20120247739.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745        

  /J. Todd Newton/             Primary Examiner, Art Unit 3745                                                                                                                                                                                                        10/19/2022